department of the treasury ga internal_revenue_service p o box irs cincinnati oh number release uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 a other than c - no protest cc letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend b formation date c state d trade_association dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as a_trust and funded on b your stated purpose is to provide a_trust under which eligible member companies may make certain welfare benefits available for their participants through group_insurance or otherwise in your trust agreement you define a member company as any eligible company that has executed an adoption_agreement an eligible company is an employer of common_law employees in the state of c and welfare benefits are specified by the trustees and include but are not limited to medical dental surgical or hospital care or benefits in the event of sickness accident disability death or unemployment participants are described as member company employees dependents and or retirees that are selected by the member company your trust also states all employees or all employees of a class or classes determined by conditions pertaining to their employment must be eligible to participate in the welfare benefits selected by the member company classifications are not required to be uniform among the member companies you state in an informational marketing brochure that you are a one-stop shop that bundles all the tools necessary for small groups to enjoy great benefits the products and services are for employers with up to employees you also state that your product offerings are a small_group medical plan and large group dental vision and life_insurance benefits that are available for all industries in the state of c in your application you state you are considered a group_insurance arrangement that is defined by the employee_retirement_income_security_act_of_1974 as amended erisa erisa defines a group_insurance arrangement as an arrangement providing benefits to the employees of two or more unaffiliated employers fully insures one of more welfare plans of each participating employer and uses a_trust as the holder of the insurance contracts and conduit for payment of premiums to the insurance_companies when asked to describe your employment related bond of the members in the voluntary employees’ beneficiary association veba you stated that all employers whose employees are members of the veba participate in d a trade_association of small employers operated to promote business and to support small businesses with regional operations schedule f of form_1024 asks for the total number of persons who are highly compensated individuals the number of employees covered by the plan the number not covered by the plan and the total number employed you stated that as of december specific information requested is not available because you do not receive information about employee income or classification from the employers you also state that officers shareholders and hces receive the same kind and amount of benefits through the trust and that they do not receive disproportionate benefits through the trust employees that participate in the welfare benefits but the __ there are upon dissolution all remaining assets in the trust after payment of all expenses will be distributed to the member-employees of the trust or used to provide benefits from the trust law sec_501 of the code exempts from federal_income_tax voluntary employees’ beneficiary associations vebas providing for the payment of life sick accident or other_benefits to their members or their dependents or designated beneficiaries if no part of the net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_505 of the code contains certain requirements for organizations described in sec_501 or sec_501 unless they are subject_to the exception of sec_505 for collective bargaining agreements under sec_505 of the code a plan will meet the requirements only if a each class of benefits under the plan is provided under a classification of employees which is set forth in the plan and is found not to be discriminatory in favor of employees who are highly compensated individuals and b in the case of each class of benefits such benefits do not discriminate in favor of employees who are highly compensated individuals a life_insurance disability severance_pay or supplemental unemployment_compensation benefit shall not be considered to fail to meet the requirements of subparagraph b merely because the benefits available bear a uniform relationship to the total compensation or the basic or regular rate of compensation of employees covered by the plan sec_1_501_c_9_-1 provides that to be described in sec_501 of the code an organization must meet all of the following requirements a the organization must be an association of employees b membership in the association must be voluntary c the organization provides for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and substantially_all of its operations are in furtherance of providing such benefits and d no part of the net_earnings of the organization inures other than by payment of the benefits referred to in c to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 provides that the membership of an organization described in sec_501 of the code must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an letter rev catalog number 47628k employment-related common bond among such individuals typically those eligible for membership in an organization described in sec_501 are defined by reference to e e e acommon employer or affiliated employers coverage under one or more collective bargaining agreements with respect to benefits provided by reason of such agreement s membership in a labor_union or membership in one or more locals of a national or international labor_union for example membership in an association might be open to all employees of a particular employer or to employees in specified job classifications working for certain employers at specified locations and who are entitled to benefits by reason of one or more collective bargaining agreements in addition employees of one or more employers engaged in the same line_of_business in the same geographic locale will be considered to share an employment-related bond for purposes of an organization through which their employers provide benefits employees of a labor_union also will be considered to share an employment-related common bond with members of the union and employees of an association will be considered to share an employment-related common bond with members of the association sec_1_501_c_9_-5 provides that every organization described under sec_501 of the code must maintain records indicating the amount contributed by each member and contributing employer and the amount and type of benefits paid_by the organization to or on behalf of each member sec_1_505_c_-1t a-4 provides that a notice will not be considered complete unless in addition to a properly completed and executed form_1024 the organization or trust submits a full description of the benefits available to participants under sec_501 or moreover both the terms and conditions of eligibility for membership and the terms and conditions of eligibility for benefits must be set forth the information may be contained in a separate document such as a plan document or it may be contained in the creating document of the entity eg the articles of incorporation or association or a_trust indenture revproc_2017_5 2017_1_irb_2321 sec and its predecessors provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the requirements of the section under which exemption is claimed sec_3 states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application application of law you are not described in sec_501 of the code and sec_1_501_c_9_-1 and sec_1 c - a because you are not an association of employees whose eligibility for membership is defined by common or affiliated employers you will provide benefits to any employers for all industries in your state that has executed an adoption_agreement and ha sec_50 employees or less therefore membership is not defined by a common employer you are also not covered under a collective bargaining unit agreement not a member of a labor_union or not a member of one of more locals of a national or international labor_union your employers are not required to be in the same line_of_business even though they are in the same geographic locale you are also not described in sec_1_501_c_9_-5 because you do not maintain records indicating the amounts contributed by each member and contributing employer and the amount and type of benefits paid_by the organization to or on behalf of each member letter rev catalog number 47628k you have also failed to meet the requirements under sec_505 of the code because you do not maintain records to demonstrate that you do not discriminate in favor of highly compensated individuals you did not provide terms and conditions of eligibility for membership and the terms and conditions of eligibility and therefore do not meet the requirements listed under sec_1_505_c_-1t a-4 because you did not provide this information you did not submit a complete application per revproc_2017_5 conclusion you do not qualify for exemption under sec_501 of the code as a voluntary employees’ beneficiary association veba because you have not demonstrated an employment related common bond as required and you have not satisfied the non-discriminatory requirements imposed under sec_505 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a letter rev catalog number 47628k basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication cc letter rev catalog number 47628k
